— Appeal from a decision of the Workers’ Compensation Board, filed August 25, 1981, which found that claimant was a dependent of the deceased employee. Decedent, the son of claimant, sustained fatal injuries in an elevator accident on March 19, 1979. The board found that decedent, at the time of his death, contributed a substantial portion of his salary to claimant. In substance, the board also found that such contributions were used for a major portion of the household expenses and concluded that claimant was a dependent of decedent. This appeal ensued. The sole question presented on this appeal is whether substantial evidence supports the board’s finding that claimant was dependent on her son within the meaning of the Workers’ Compensation Law. The record reveals that claimant’s household consisted of herself, decedent, and another son who attended school, and that while she worked her salary was insufficient to cover all of her bills and decedent gave her his salary to help cover the expenses. Considering the record in its entirety and particularly the *658total monthly expenses together with her salary and that contributed by decedent, we are of the opinion that the board could reasonably infer that claimant was detrimentally affected by the loss of decedent’s contributions (see Matter of Holloway v Camp Hatikvah, 14 AD2d 638). In our view, the decision of the board is supported by substantial evidence and, therefore, it should be affirmed (Matter of Hernandez v Frangella Bros., 64 AD2d 734). Decision affirmed, with costs to the Workers’ Compensation Board. Mahoney, P. J., Sweeney, Kane, Casey and Weiss, JJ., concur.